DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 113727993. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

This table illustrates the independent claims limitation congruency.

Present Application
US11372793
1. A system on chip comprising: a first master circuit providing a first command; a second master circuit providing a second command; a routing circuit receiving the first command and the second command and providing a first output command; a first bridge control circuit receiving the first output command and storing a first attribute setting value; and a first peripheral circuit, wherein: in response to the routing circuit receiving the first command and the first command pointing to the first peripheral circuit, the routing circuit uses the first command as the first output command, in response to the routing circuit using the first command as the first output command, the first bridge control circuit determines whether attribute information of the first output command matches the first attribute setting value, in response to the attribute information of the first output command matching the first attribute setting value, the first bridge control circuit provides the first output command to the first peripheral circuit.
1. A system on chip comprising: a first peripheral circuit; a second peripheral circuit; and a first bridge control circuit storing a first attribute setting value and a second attribute setting value, and determining whether the attribute information of a first output command matches the first attribute setting value or the second attribute setting value, wherein: in response to the attribute information of the first output command matching the first attribute setting value, the first bridge control circuit provides the first output command to the first peripheral circuit, and in response to the attribute information of the first output command matching the second attribute setting value, the first peripheral circuit provides the first output command to the second peripheral circuit, the first bridge control circuit decodes the first output command to determine whether the first output command points to the first peripheral circuit or the second peripheral circuit, in response to the first output command pointing to the first peripheral circuit, the first bridge control circuit determines whether the attribute information of the first output command matches the first attribute setting value, and in response to the first output command pointing to the second peripheral circuit, the first bridge control circuit determines whether the attribute information of the first output command matches the second attribute setting value.
13. A system on chip comprising: a first master circuit providing a first command; a second master circuit providing a second command; a routing circuit receiving the first command and the second command and providing a first output command; a first bridge control circuit receiving the first output command and storing a first attribute setting value; and a first peripheral circuit, wherein: in response to the routing circuit receiving the first command and the first command pointing to the first peripheral circuit, the routing circuit uses the first command as the first output command, in response to the routing circuit using the first command as the first output command, the first bridge control circuit determines whether attribute information of the first output command matches the first attribute setting value, in response to the attribute information of the first output command matching the first attribute setting value, the first bridge control circuit provides the first output command to the first peripheral circuit.
1. A system on chip comprising: a first peripheral circuit; a second peripheral circuit; and a first bridge control circuit storing a first attribute setting value and a second attribute setting value, and determining whether the attribute information of a first output command matches the first attribute setting value or the second attribute setting value, wherein: in response to the attribute information of the first output command matching the first attribute setting value, the first bridge control circuit provides the first output command to the first peripheral circuit, and in response to the attribute information of the first output command matching the second attribute setting value, the first peripheral circuit provides the first output command to the second peripheral circuit, the first bridge control circuit decodes the first output command to determine whether the first output command points to the first peripheral circuit or the second peripheral circuit, in response to the first output command pointing to the first peripheral circuit, the first bridge control circuit determines whether the attribute information of the first output command matches the first attribute setting value, and in response to the first output command pointing to the second peripheral circuit, the first bridge control circuit determines whether the attribute information of the first output command matches the second attribute setting value.
18. A system on chip comprising: a first peripheral circuit; a second peripheral circuit; and a bridge control circuit storing a first attribute setting value and a second attribute setting value, and determining that attribute information of an output command matches the first attribute setting value or the second attribute setting value, wherein: in response to the attribute information of the output command matching the first attribute setting value, the bridge control circuit provides the output command to the first peripheral circuit, and in response to the attribute information of the output command matching the second attribute setting value, the bridge control circuit provides the output command to the second peripheral circuit.
1. A system on chip comprising: a first peripheral circuit; a second peripheral circuit; and a first bridge control circuit storing a first attribute setting value and a second attribute setting value, and determining whether the attribute information of a first output command matches the first attribute setting value or the second attribute setting value, wherein: in response to the attribute information of the first output command matching the first attribute setting value, the first bridge control circuit provides the first output command to the first peripheral circuit, and in response to the attribute information of the first output command matching the second attribute setting value, the first peripheral circuit provides the first output command to the second peripheral circuit, the first bridge control circuit decodes the first output command to determine whether the first output command points to the first peripheral circuit or the second peripheral circuit, in response to the first output command pointing to the first peripheral circuit, the first bridge control circuit determines whether the attribute information of the first output command matches the first attribute setting value, and in response to the first output command pointing to the second peripheral circuit, the first bridge control circuit determines whether the attribute information of the first output command matches the second attribute setting value.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184